Citation Nr: 1127096	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  05-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for chronic residual headaches from head trauma, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Waco, Texas, (hereinafter RO).  The case was remanded by the Board for additional development in April 2010 and is now ready for appellate review.  As for the three additional issues (entitlement to increased initial ratings for a cervical spine disability, hearing loss, and tinnitus) listed on the title page of the April 2010 Board remand that were returned to the RO to issue a statement of the case, because Veteran did not perfect appeals with respect to those issues, the only matter on appeal is as listed on the first page of this decision.  

In December 2009, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   


FINDINGS OF FACT

1.  Service connected headache residuals have not resulted in prostrating attacks of migraine headaches occurring on an average of once a month over a period of several months.  

2.  Service connected headaches residuals have not resulted in current neurologic deficits or multi-infarct dementia associated with brain trauma, and the January 2011 VA examination report revealed the Veteran's symptoms are not specific to traumatic brain injury.   

3.  The Veteran's reported history is contradicted by service treatment records, and his subjective symptoms are accorded limited probative value


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic residual headaches from head trauma are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8045, 8100 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in June 2008 that informed the appellant of the information and evidence necessary to prevail in his claim that included citation ot the relevant rating criteria and was otherwise substantially compliant with Vazquez-Flores v. Peake 22 Vet. App. 37 (2008).  As directed by the Board in the April 2010 remand, the Veteran was also informed by letter dated later in that month of his right to have his claim reviewed under the new criteria for evaluation of residuals of Traumatic Brain Injury (TBI).  This letter indicated that if he did not respond within 60 days, it would be assumed that he did not desire such a review, and no such response has been received from the Veteran. 

As for the duty to assist, the service treatment reports and VA and private clinical reports have been obtained, and the Veteran has been afforded multiple VA examination, most recently in January 2011, that have produced sufficient clinical evidence to determine the proper rating to be assigned for the service-connected headache residuals.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Under DC 8045 in effect when the Veteran initiated his claim provided that brain disease due to trauma resulting in purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under diagnostic code 9304.  (Emphasis added).  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045.   

A rating in excess of 10 percent for migraine headaches requires prostrating attacks of such headaches occurring on an average of once a month over a period of several months.  38 C.F.R. § 4.124a, DC 8100.  

The service treatment records reflect treatment during service for head trauma in June 1968 after the Veteran was struck on the side of the head with a "metal bar."  The Veteran complained about severe headaches, lightheadedness, and nausea immediately thereafter but no vertigo.  The examination showed a subcutaneous hematoma in the area of the left ear and a "very tender" area in the left temporal region.  He was neurologically intact except for slightly more active than normal deep tendon reflexes in the legs.  

Following separation from service, the first VA examination of the Veteran conducted in August 1977 showed the Veteran to be neurologically intact, and the Veteran's original claim for residuals of head trauma was denied by rating decision dated in September 1977.  Thereafter, service connection was ultimately granted for headaches as residual of head trauma by rating decision dated in May 1999.  A 10 percent rating was assigned under DC 8045 and has been continued until the present time.  This decision followed the submission of a statement in October 1998 from a individual who reported that he served with the Veteran during the military and indicated that the Veteran's in-service head injury was the result of being struck by a tank turret.  Also of record were reports from VA outpatient treatment reports that revealed complaints of migraine and muscle contraction headaches.  (See eg. June 25, 1998, VA outpatient treatment report reflecting impression of "severe muscle contraction headaches" and a May 11, 1998, VA outpatient treatment report reflecting an assessment of migraines). 

The evidence thereafter includes VA outpatient treatment reports dated from 2000 to 2009, some of which reflect complaints of headaches, to include those in October  2001, and May 2004 (where the impression was "chronic headache probably in part analgesic rebound), in June 2004, (where it was noted the Veteran took 6 or more Excedrin per day for migraine headaches), in February 2008 (wherein the Veteran reported two to three headaches per day lasting for an hour) and in March 2008 (where the Veteran complained about having headaches "all the time.")

The Veteran has also been afforded multiple VA compensation examinations to assess the severity of his headaches, beginning with a March 2002 VA examination which resulted in the diagnosis of migraine headaches that were likely related to being struck in the head during service.  The Veteran complained at that time about having migraine type headaches once or twice per week that last "anywhere from an hour or two to an entire day."  No significant findings were shown upon physical examination.  At a March 2005 VA examination, the Veteran described migraine type pounding headaches that cause severe debilitating pain that last from 2 to 12 hours and occur 4 to 5 times per week.  The neurological examination at that time resulted in the examiner stating, "[t]he [Veteran] has absolutely no neurological deficit symptoms of any kind."  The diagnosis was chronic headaches of unknown cause that "[do] not fit into migraine pattern, but may be some type of vascular headache."  The examiner also stated there was no evidence of residuals of head trauma, multiinfarct dementia, or total prostrating headaches except for a history provided by the Veteran. 

At a March 2008 VA examination, the Veteran was diagnosed with idiopathic headaches felt to be possibly associated with cervical spondylosis.  The Veteran's headaches were said have a moderate effect on such activities as exercise, chores and shopping.  During a July 2008 VA examination, the Veteran reported that he suffered a "near fatal" head injury after being struck by a tank gun during service and that he was "knocked unconscious as well as suffering facial fractures and the loss of several teeth."  The Veteran reported that he was hospitalized for two weeks following the injury.  He described recurring headaches since this injury beginning retro-orbitally and radiating to the back of his head that had become worse to the point that they occurred daily.  In describing the current medical history, it was reported that most of the Veteran's headache were "prostrating" and that they usually lasted for hours.  These headaches were not said to require continuous medication.  The physical examination revealed intact cranial nerves, normal reflexes, and normal cerebellar and funduscopic examinations.  An MRI of the brain was normal.  The examiner found that the Veteran's headaches resulted in moderate impairment of the ability to perform such activities as chores and exercise. 

At the most recent VA compensation examination in January 2011, the Veteran reported a history with respect to the inservice accident that was consistent with that provided at the July 2008 VA examination, to include describing a loss of consciousness.  He again described having continuing headaches since this accident, with the headaches occurring almost every day.  They were described as lasting 3 to 4 hours or the whole day and to improve with Excedrin.  The claims file was reviewed by the examiner, who noted that the Veteran's history of events was "very different tha[n] what is found in the medical records."  After discussing the fact that the service treatment reports did not reflect a loss of consciousness associated with the in-service head injury, the examiner found it would be "hard to lab[el] the symptoms as a result of TBI at this time."  

Applying the pertinent legal criteria to the facts summarized above, the Board concludes that a rating in excess of 10 percent is not warranted.  Given the opinion in this regard from the most recent VA examination and the conclusion after the March 2005 VA examination, of there being no evidence of residual head trauma, it is not clear that the Veteran's symptomatology is the result of the type of in-service brain trauma contemplated by the criteria codified at DC 8045.  Nonetheless, given the finding from the March 2005 VA examination of there being "absolutely no neurological deficit symptoms of any kind," and the lack of any other evidence attributing neurological deficits to the Veteran's headaches, the disability rated under DC 8045 would be based on subjective complaints such as headaches and dizziness.  The examiner specifically stated that there was no evidence of multi-infarct dementia in March 2005, and such symptomatology is not otherwise demonstrated or even complained about, to include in sworn testimony before the undersigned.  As such, a rating in excess of 10 percent is not assignable under DC 8045 due to the fact that a rating in excess of 10 percent is specifically precluded by these provisions in the absence of multi-infarct dementia.  

As for whether the Veteran may be assigned a rating in excess of 10 percent for migraine headaches, such a rating would require prostrating attacks of migraine headaches occurring on an average of once a month over a period of several months.  Again, the examiner in March 2005 specifically noted that there was no evidence that the Veteran's headaches were prostrating except for the Veteran's own contentions.  Similarly, the reference to prostrating headaches at the July 2008 VA examination appears to be solely based on the Veteran's history.  The Veteran's reported history, however, is not considered credible, given those instances when it is shown to be inconsistent with contemporaneous records, (e.g. the Veteran's recent assertions regarding claimed loss of consciousness, hospitalization etc. following the June 1968 accident is inconsistent with his service treatment records).  Moreover, the Veteran has received extensive evaluations of his headaches by VA, and the reports from these examinations simply do not reflect sufficient objective evidence of impairment as would corroborate the Veteran's assertions to overcome the questions as to his credibility.  Thus, while the Veteran is competent to describe symptomatology associated with his headaches, the probative weight of the Veteran's description as to the nature, duration, and frequency of his headaches is of minimal probative value given the questions as to his credibility.  

Under the foregoing circumstances, a rating in excess of 10 percent for the Veteran's service connected headaches is not warranted.  

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluation is not inadequate.  As indicated, a rating in excess of that currently assigned is provided for certain manifestations of the Veteran's service-connected residuals, but those manifestations are not present in this case.  

Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals have not shown functional limitation beyond that contemplated by the 10 percent rating currently assigned.  In making this determination, the Board considered the testimony to the undersigned that when the Veteran was working, his headaches caused him to miss work "two or three days a  week, at least" due to "at least" 15 headaches a week that were so severe as to prevent him from leaving bed.  Again however, given the question as to the Veteran's credibility and the lack of reliable clinical evidence to support these assertions, the Board finds this testimony to be of minimal probative value.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

Finally, in reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

Entitlement to a rating in excess of 10 percent for chronic residual headaches from head trauma is denied.    



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


